State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   105684
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

BRANDON JIMENEZ,
                    Appellant.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ.

                             __________


     Kevin J. Bauer, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Christopher D.
Horn of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered November 15, 2012, convicting defendant
upon his plea of guilty of the crime of attempted burglary in the
second degree (two counts).

      In satisfaction of a multicount indictment and an another
charge, defendant pleaded guilty to two counts of attempted
burglary in the second degree and waived his right to appeal. No
particular sentence was promised as part of the plea agreement,
but defendant was advised that he faced a maximum of seven years
in prison and three years of postrelease supervision on each
count. County Court subsequently sentenced defendant to seven
years in prison and three years of postrelease supervision for
each crime, which sentences were to run concurrently. Defendant
now appeals.
                              -2-                  105684

      Appellate counsel seeks to be relieved of his assignment of
representing defendant upon the ground that there are no
nonfrivolous issues that may be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court